Citation Nr: 0930911	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss. 

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities prior to February 14, 2008. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disabilities after February 14, 2008. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel


INTRODUCTION

The Veteran had active service from July 1968 to May 1973.  
The Veteran served in the Republic of Vietnam (RVN) from 
August 28, 1969 to April 17, 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By that rating action, the RO, in part, denied 
the Veteran's claims for service connection for a disability 
manifested by memory loss and hepatitis C.  The RO also 
denied entitlement to TDIU.  The Veteran timely appealed the 
RO's March 2004 determination to the Board. 

In June 2004 and August 2006, the Veteran testified before a 
Decision Review Officer and the undersigned Veterans Law 
Judge, respectively.  Copies of the hearing transcripts have 
been associated with the claims files. 

In February 2007, the Board remanded the Veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration. 

By a December 2008 rating action, the RO granted a 100 
percent schedular evaluation to the service-connected 
bilateral hearing loss, effective February 14, 2008; the date 
of a VA audiological examination showing an increase in 
severity of this disability.  This award of a 100 percent 
schedular rating renders the TIDU claim moot as of February 
14, 2008.  Thus, the issue of entitlement to TDIU has been 
framed as that reflected on the title page.   



FINDINGS OF FACT

1.  Competent medical evidence does not show that the Veteran 
currently has a  disability manifested by memory loss that 
was incurred or aggravated during active service.

2.  Competent medical evidence does not show that the 
Veteran's currently diagnosed hepatitis C was incurred or 
aggravated during active military service.

3.  The Veteran has an eighth grade education, and completed 
industrial electrical and electrician code training.  He has 
worked as an industrial electrician and last worked in 2003. 

4.  By a December 2008 rating action, the RO assigned a 100 
percent schedular evaluation to the service-connected 
bilateral hearing loss, effective February 14, 2008; thus, 
the claim of entitlement to TDIU is, therefore, moot as of 
that date. . 

5.  Prior to February 14, 2008, the Veteran's service-
connected bilateral hearing loss (rated at 70 percent ), 
diabetes mellitus (rated at 20 percent) and sexual 
dysfunction, associated with diabetes mellitus (rated as 
noncompensable) did not preclude him from maintaining all 
types of gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by memory loss are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301, 3.303 
(2008).  

3.  The claim for a TDIU rating is dismissed as moot as of 
February 14, 2008.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 4.16 (2008).

4..  The criteria for a TDIU rating prior to February 14, 
2008 have not been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection and TDIU issues on 
appeal, VA provided the Veteran with pre-adjudication notice 
on the Pelegrini II VCAA elements in a January 2004 letter.  
The letter informed the Veteran to let VA know of any 
evidence he thought would support his claims for service 
connection for a disability manifested by memory loss and 
hepatitis C, as well as the claim of entitlement to TDIU, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a February 2007 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Veteran was provided pre-adjudication 
VCAA notice via a January 2004 letter.  Id.

Regarding VA's duty to assist the Veteran with his service 
connection and TDIU claims on appeal, service treatment 
records (STRs), service personnel records, VA and private 
treatment and examination reports, Social Security 
Administration (SSA) records, along with testimony and 
statements of the Veteran and his representative have been 
obtained and associated with the claims files.  Copies of the 
June 2004 and August 2006 hearing transcripts have been 
associated with the claims files. 

As will be discussed in detail in the analysis below, the 
evidence of record does not indicate that the Veteran 
currently has a disability manifested by memory loss, nor 
does it show that any currently diagnosed hepatitis C may be 
associated with his period of military service, to include 
his service in the RVN.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the Veteran 
with a medical examination absent a showing by the Veteran of 
a causal connection between the disability and service).  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claims for service connection for a disability manifested 
by memory loss and hepatitis C and entitlement to TDIU 
analyzed in the decision below.

II.  Merits Analysis

The Veteran seeks service connection for a disability 
manifested by memory loss and hepatitis C.  The Veteran has 
also requested entitlement to TDIU.  The evidence does not 
show that the Veteran currently has disability manifested by 
memory loss, or that his currently diagnosed hepatitis C is 
related to his active service in the RVN.  The evidence does 
not also show that prior to February 14, 2008, the Veteran's 
service-connected bilateral hearing loss (rated at 70 percent 
), diabetes mellitus (rated at 20 percent) and sexual 
dysfunction, associated with diabetes mellitus (rated as 
noncompensable) precluded him from maintaining all types of 
gainful employment. 

A.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the Veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).

VA's General Counsel has held that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  See generally, Allen v. 
Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).

(i)  Disability manifested by memory loss 

The Veteran seeks service connection for a disability 
manifested by memory loss, which he claims is related to 
service or, in the alternative, to a diagnosis of post-
traumatic stress disorder (PTSD), as told to him by a VA 
physician.  (See, August 2006 Transcript (T.) at pages (pgs.) 
7, 8).

The competent medical evidence does not show that the Veteran 
currently has a disability manifested by memory loss or, even 
if demonstrated, that it had its onset during, or is related 
to, his period of military service.  Thus, the claim, as 
discussed in the analysis below, is denied.

The Veteran's STRs are negative for any diagnosis or symptoms 
of, or treatment for, memory loss or a disability manifested 
by memory loss, and there is no post-service clinical 
evidence documenting such a condition.  Contrary to the 
Veteran's testimony in August 2006, no VA physician as found 
the Veteran to have memory loss that is related to his 
diagnosis of PTSD--a disability for which service connection 
has not been awarded.  (See, June 2005 VA outpatient 
treatment report, containing Axis I diagnosis of PTSD and 
depression).  In the absence of a proof of a present 
disability manifested by memory loss, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 23, 225 (1992). 

At no time during the pendency of this appeal has the Veteran 
demonstrated, nor does the evidence show aside from a 
diagnosis of PTSD, that he has a current disability 
manifested by memory loss.  See McClain v. Nicholson, 21 Vet. 
App. 318, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).  

The Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).   However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See, Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). Here, the Veteran is capable of reporting 
that he has difficulty remember dates and "the units that I 
served in, when I was in Vietnam," (T. at page (pg.) 5).  He 
is not, however, competent (i.e., professional qualified) to 
diagnose a disability manifested by memory loss or to offer 
an opinion as to the cause of this claimed condition (i.e., 
PTSD). 

There is no competent medical evidence showing a current 
medical diagnosis of a disability manifested by memory loss.  
Therefore, the Board concludes that the Veteran's claim for 
service connection for a disability manifested by memory loss 
must be denied in the absence of any current clinical 
evidence confirming the presence of the claimed disability.  
Accordingly, the claim is denied.  



(ii) Hepatitis C

The Veteran contends that his currently diagnosed hepatitis C 
is the result of having been exposed to deceased soldiers' 
bodily fluids without wearing gloves while serving as a radio 
technician in the RVN.  (See, T. at pg. 3).  The Veteran's 
service personnel records show that he  served in the 
Republic of Vietnam (RVN) from August 28, 1969 to April 17, 
1971.  The Veteran's DD 214 reflects that his military 
occupational specialty was a field radio mechanic.
STRS are silent for any reference of the Veteran having been 
exposed to deceased soldiers' bodily fluids while serving as 
a radio technician in the RVN.  While these records contain 
references of abdominal pain in June 1969, which was followed 
by a workup for peptic ulcer disease (PUD), an upper 
gastrointestinal series was normal.  As a precautionary 
measure, the Veteran was treated as if he had a peptic ulcer.  
These records, however, show that the Veteran was a long-term 
intravenous user of heroin and opiate drug abuse.  In 1973, 
he was seen for eight weeks for drug dependence; he was 
subsequently hospitalized for detoxification.  The Veteran 
continued to test positive for drugs thereafter.  The records 
do not suggest, and the Veteran does contend, that he was 
exposed to other hepatitis C risk factors, such as tattoos, 
shared razors or via sexual intercourse.   

The first post-service medical evidence of hepatitis C was in 
2002.  (See, October 2002 VA treatment report, reflecting 
that the Veteran had tested positive for the Hepatitis C 
antibody).  While subsequent VA and private treatment reports 
reflect that the Veteran continued to be diagnosed with 
Hepatitis C, they do not contain any medical opinion that it 
had its onset during, or was the result of, his active 
military service in the RVN.  

Although the Veteran himself believes that his hepatitis C 
originated from a source other than illicit drug use in 
service, as a layperson, his statements as to medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1).  The Board notes in this regard that the Veteran 
is not merely providing his observations of symptoms through 
the years, which he is competent to do, but rather is 
providing his opinion on a matter which clearly is not 
subject to lay determination.  

With respect to whether the Veteran's diagnosed hepatitis C 
was incurred in the line of duty, the STRS show that the 
Veteran frequently used heroin and opiate drug abuse - both 
illicit substances.  The records do not suggest, and the 
Veteran does contend, that he was exposed to other hepatitis 
C risk factors, such as tattoos, shared razors and sexual 
partners.  The Veteran's frequent intravenous use of these 
illicit substances, clearly constitutes drug abuse pursuant 
to 38 C.F.R. § 3.301(d), and consequently any injury or 
disease, including hepatitis C infection, resulting from that 
drug abuse is not considered to have occurred in the line of 
duty.

Given the STR evidence of the Veteran's intravenous drug 
abuse combined with a lack of specific evidence of exposure 
to other hepatitis C risk-related factors, it  likely follows 
that his hepatitis C resulted from his abuse of an illicit 
substance in service.  Thus, the preponderance of the 
evidence is against the claim, and the claim for service 
connection for hepatitis C is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

(B) TDIU Claims

(i) TDIU from February 14, 2008

The Veteran has also appealed a March 2004 rating action, 
wherein the RO denied entitlement to TDIU. 

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect. No additional 
monetary benefit would be available in the hypothetical case 
of a Veteran having one service-connected disability rated 
100-percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  

As the RO has granted a 100 percent schedular rating for the 
Veteran's bilateral hearing loss, effective February 14, 
2008, the Veteran is not eligible for TDIU as of that date.  
Hence, that claim must be dismissed as moot as of February 
14, 2008.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Morris 
v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).

In view of the above, the Veteran's claim for TDIU on and 
after February 14, 2008 is moot.

(i) TDIU prior to February 14, 2008.

Prior to February 14, 2008, the TDIU claim remains in effect.  
The Veteran has asserted that his service connected diabetes 
mellitus and hearing loss have rendered him unemployable.  
(See, VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received by VA on 
September 4, 2003). 

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disability.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
Veteran's actual industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

VA received the Veteran's claim of entitlement to TDIU in 
September 2003.  At that time, he was in receipt of service 
connection for bilateral hearing loss (rated as 70 percent 
disabling), diabetes mellitus (rated as 30 percent disabling) 
and sexual dysfunction, associated with diabetes mellitus 
(rated as noncompensable).  His combined evaluation was 80 
percent.  

With one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more, the Veteran meets the criteria for 
consideration under 38 C.F.R. § 4.16(a).  Thus, the Board 
must assess whether the service-connected disabilities-
bilateral hearing loss, diabetes mellitus and sexual 
dysfunction, associated with diabetes mellitus--were so 
severe, standing alone, as to prevent the Veteran from 
maintaining gainful employment prior to February 14, 2008.

The Veteran has argued that because the SSA determined that 
he was disabled due to his service-connected diabetes 
mellitus and hearing loss, that he is entitled to TDIU.  (T. 
at pg. 10).  The Veteran reported on his applications for 
TDIU that he had worked as an industrial electrician in 2003.  
He has an eighth grade education, and completed industrial 
electrical and electrician code training.  

In a May 2003 opinion, a VA treating physician rendered a 
statement without further information that the Veteran was 
unable to seek gainful employment due to degenerative 
arthritis and diabetes.  

On VA Form 21-4192, Request For Employment Information In 
Connection With Claim for Disability Benefits, dated and 
signed by the Veteran's former employer in September 2003, it 
was indicated that the Veteran had last worked at that 
company as a maintenance mechanic in June 2003.  The reason 
for termination was that the Veteran had exhausted personal 
leave under the Family Medical Leave Act in order to care for 
his daughter.  

SSA records show that the Veteran has been in receipt of SSA 
disability benefits since November 2003 for diabetes mellitus 
as a primary diagnosis and disorders of back (discogenic and 
degenerative) as a secondary diagnosis.  While the SSA has 
found the Veteran to be disabled within the meaning of its 
applicable law, these findings are relevant, but not 
necessarily binding on VA.  Holland v. Brown, 6 Vet. App. 443 
(1994).

VA treatment records, dating from 2002 to 2005, pertinently 
reflect that the Veteran received treatment for several non-
service-connected disabilities, such as hepatitis C, 
hypertension, degenerative joint disease of multiple sites, 
and hyperlipidemia, as well as his service-connected diabetes 
mellitus.  A May 2003 VA treatment report reflects that the 
Veteran had difficulty standing up at his job due to severe 
degenerative joint disease of multiple sites.  When seen at a 
VA physical therapy clinic in June 2004, the Veteran reported 
that he used to work as an electrician, but that he was now 
"pastoring the church." An August 2004 VA treatment report 
contains a history, as provided by the Veteran, that he was 
unemployed due to his diabetes mellitus. 

In March 2005, Dr. J. W., reported that the Veteran was 
unable to lift or carry any significant amount of weight due 
to his degenerative disc disease and arthritis in his knees, 
two disabilities for which service connection has not been 
awarded, and diabetes mellitus.  Dr. J. W. also indicated 
that the Veteran was unable to stand, walk or sit for less 
than two hours in an eight-hour workday.  Dr. J. W. also 
noted that the Veteran would never be able to perform 
postural activities, including twisting, stooping, crouching, 
and climbing. 

The preponderance of the evidence is against a finding that 
the Veteran is unable to secure or follow a substantially 
gainful occupation as the result of his service-connected 
bilateral hearing loss and diabetes mellitus, as alleged by 
the Veteran, prior to February 14, 2008.  Unemployability is 
synonymous with inability to secure and follow as 
substantially gainful occupation, and the evidence of record 
has failed to establish this fact for the period prior to 
February 14, 2008.  While the Veteran was no longer working 
as an electrician during this time, he was serving as a 
pastor at his church.  

In any event, the Veteran has not presented evidence that he 
was unable to secure and follow a substantially gainful 
occupation prior to February 14, 2008 solely (italics added 
for emphasis) due to his service-connected bilateral hearing 
loss and diabetes mellitus.  In fact, during the period in 
question, the evidence shows that the Veteran had continued 
to work as a maintenance mechanic until June 2003, at which 
he was terminated for having exhausted his personal leave to 
care for an ailing relative, and not as a result of any 
physical and/or psychiatric impairment stemming from his 
service connected bilateral hearing loss and diabetes 
mellitus.  

In addition, for the period prior to February 14, 2008, VA 
and private physicians found the Veteran to be unemployed, in 
part, due to degenerative joint disease/arthritis--two 
disabilities for which service connection has never been 
established.  Again, the question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See, Van 
Hoose, 4. Vet. App. At 363.  Overall, for the period prior to 
February 14, 2008, the evidence of record does not establish 
that the Veteran's service connected bilateral hearing loss 
and/or diabetes mellitus, as contended by him, precluded him 
from maintaining all forms of employment.

Thus, the Board concludes that entitlement to TDIU prior to 
February 14, 2008 is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not for application.  38 U.S.C.A. § 5197(b); Gilbert 
v. Derwinski, 1 Vet. App;. 49, 54-56 (1990). 

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for a disability manifested 
by memory loss, is denied. 

Entitlement to service connection for hepatitis C, is denied.  

Entitlement to TDIU on or after February 14, 2008, is 
dismissed.

Entitlement to TDIU prior to February 14, 2008, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


